                  Case 5:19-mj-03559 Document 1 Filed on 12/20/19 in TXSD Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                                     for the
                                                      __________
                                                         Southern District of __________
                                                                              Texas

                                                                        )
                    United States of America v.                         )
                David Alejandro SALINAS Jr.
                                                                        )       Case No.
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)


                                                      CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   December 19, 2019                 in the county of               Webb              in the
     Southern          District of               Texas             , the defendant(s) violated:
             Code Section                                                         Offense Description
8 U.S.C. 1324 (Transporting)                         Knowing and in reckless disregard of the fact that an alien had come to,
                                                     entered, and remained in the United States in violation of law, did transport
                                                     and move and attempted to transport and move and conspired to transport
                                                     and move such alien within the United States by means of transportation
                                                     and otherwise in furtherance of such violation of law.




          This criminal complaint is based on these facts:
See attachment "A".




          ✔ Continued on the attached sheet.
          ’

                                                                                                   /S/ Jacob Nissen
                                                                                                  Complainant’s signature

                                                                                           Jacob Nissen, HSI Special Agent
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date:             12/23/2019
                                                                                                     Judge’s signature

City and state:                            Laredo, Texas                                 Sam Sheldon, U.S. Magistrate Judge
                                                                                                   Printed name and title



        Print                           Save As...                   Attach                                                 Reset
